Name: 88/502/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 26 September 1988 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1988-10-05

 Avis juridique important|41988D050288/502/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 26 September 1988 appointing Judges and Advocates-General to the Court of Justice Official Journal L 273 , 05/10/1988 P. 0011 - 0011*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 26 September 1988 appointing Judges and Advocates-General to the Court of Justice (88/502/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas the terms of office of Mr Kai Bahlmann, Mr Giacinto Bosco, Mr Ulrich Everling, Mr Yves Galmot, Mr Thymen Koopmans, Lord Mackenzie Stuart and Mr JosÃ © Carlos de Carvalho Moitinho de Almeida, Judges at the Court of Justice, and those of Mr JosÃ © Luis Da Cruz VilaÃ §a, Mr Marco Darmon and Mr Federico Mancini, Advocates-General at the Court of Justice, expire on 6 October 1988; Whereas a number of appointments must now be made for the period from 7 October 1988 to 6 October 1994; Whereas, in view of the appointment of Sir Gordon Slynn as Judge, one Advocate-General must now be appointed for the remainder of Sir Gordon's term of office as Advocate-General; Whereas, to complete the partial replacement of members of the Court, it will be necessary to appoint one Judge at a later date, HAVE DECIDED AS FOLLOWS: Article 1 1. Mr Fernand Grevisse Mr Thymen Koopmans Mr Federico Mancini Mr JosÃ © Carlos de Carvalho Moitinho de Almeida Sir Gordon Slynn Mr Manfred Zuleeg are hereby appointed Judges to the Court of Justice for the period from 7 October 1988 to 6 October 1994. 2. Mr Marco Darmon Mr Giuseppe Tesauro Mr Walter Van Gerven are hereby appointed Advocates-General to the Court of Justice for the period from 7 October 1988 to 6 October 1994. Article 2 Mr Francis Jacobs is hereby appointed Advocate-General to the Court of Justice for the period from 7 October 1988 to 6 October 1991 inclusive. Done at Brussels, 26 September 1988. The President Th. PANGALOS